Bridgewater, J.
 ¶23 (concurring in result) — I agree with the lead opinion that Millan waived his right to challenge the trial court’s admission of evidence gained by an illegal search or seizure by failing to move to suppress the evidence at trial. See State v. Silvers, 70 Wn.2d 430, 432, 423 P.2d 539, cert. denied, 389 U.S. 871 (1967); State v. Baxter, 68 Wn.2d 416, 423, 413 P.2d 638 (1966). I write separately, however, to emphasize that Millan waived this right because he failed to move to suppress the evidence below on grounds that the search was illegal and the record is insufficient for us to determine whether the search was illegal. See RAP 2.5(a); State v. McFarland, 127 Wn.2d 322, 333, 899 P.2d 1251 (1995).